MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reopen removal proceedings.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen because the motion to reopen was untimely and did not meet any of the regulatory exceptions. See 8 C.F.R. § 1003.2(c); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002). Accordingly, respondent’s unopposed motion for summary disposition is granted.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.